 



EXHIBIT 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this 17th day of
March, 2006 (the “Agreement”), is entered into by and between HEALTH CARE REIT,
INC., a Delaware corporation, (the “Corporation”), and SCOTT A. ESTES (the
“Executive”).
          WHEREAS, the Corporation and the Executive entered into an Employment
Agreement, effective as of April 28, 2003;
          WHEREAS, the Compensation Committee of the Corporation’s Board of
Directors has approved certain modifications to the terms of such Employment
Agreement; and
          WHEREAS, the Corporation wishes to assure itself of the services of
the Executive for the period provided in this Agreement and the Executive is
willing to serve in the employ of the Corporation for such period upon the terms
and conditions set forth in this Agreement.
          NOW THEREFORE, in consideration of the mutual covenants herein
contained, the parties, intending to be legally bound, hereby agree as follows:

  1.   EMPLOYMENT

          The Corporation hereby agrees to employ the Executive as the
Corporation’s Senior Vice President and Chief Financial Officer, upon the terms
and conditions herein contained, and the Executive hereby agrees to accept such
employment and to serve in such positions, and to perform the duties and
functions customarily performed by the Senior Vice President and Chief Financial
Officer of a publicly traded corporation during the term of this Agreement. In
such capacity, the Executive shall report only to the Corporation’s Chief
Executive Officer (“CEO”) and President (“President”), and shall have the powers
and responsibilities set forth in Article IV of the Corporation’s By-Laws as
well as such additional powers and responsibilities consistent with his position
as the CEO and President may assign to him.
          Throughout the term of this Agreement, the Executive shall devote his
best efforts and all of his business time and services to the business and
affairs of the Corporation.

  2.   TERM OF AGREEMENT

          The current term of employment under this Agreement shall expire on
January 31, 2007. Upon the expiration of such term, the term of employment
hereunder shall automatically be extended without further action by the parties
for successive two (2) year renewal terms, unless either party shall give at
least six (6) months advance written notice to the other of his or its intention
that this Agreement shall terminate upon the expiration of the current term or
the then current renewal term, as the case may be.

 



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, the Corporation shall be entitled to
terminate this Agreement immediately, subject to a continuing obligation to make
any payments required under Section 5 below, if the Executive (i) becomes
disabled as described in Section 5(b), (ii) is terminated for Cause, as defined
in Section 5(c), or (iii) voluntarily terminates his employment before the
current term of this Agreement expires, as described in Section 5(d).

  3.   SALARY AND BONUS

          The Executive shall receive a base salary during the term of this
Agreement at a rate of not less than $225,000 per annum for 2006, and at a rate
of not less than $225,000 per annum for subsequent years, payable in
substantially equal semi-monthly installments. The Compensation Committee of the
Board shall consult with the CEO and review the Executive’s base salary at
annual intervals, and may adjust the Executive’s annual base salary from time to
time as the Committee deems to be appropriate.
          The Executive shall also be eligible to receive a bonus from the
Corporation each year during the term of this Agreement, with the actual amount
of such bonus to be determined by the Compensation Committee of the
Corporation’s Board, using such performance measures as the Committee deems to
be appropriate.

  4.   ADDITIONAL COMPENSATION AND BENEFITS

          The Executive shall receive the following additional compensation and
welfare and fringe benefits:
    (a) Stock Options and Other Long-Term Incentives. The Executive has been
granted incentive stock options, nonstatutory stock options and shares of
restricted stock pursuant to the terms of the Corporation’s 1995 Stock Incentive
Plan and 2005 Long-Term Incentive Plan. During the remaining term of the
Agreement, any additional stock options, restricted stock or other awards
granted under the 2005 Long-Term Incentive Plan shall be at the discretion of
the Compensation Committee of the Corporation’s Board.
    (b) Health Insurance. The Corporation shall provide the Executive and his
dependents with health insurance, life insurance and disability coverage on
terms no less favorable than that from time to time made available to other key
employees.
    (c) Vacation. The Executive shall be entitled to up to three (3) weeks of
vacation during each year during the term of this Agreement and any extensions
thereof, prorated for partial years.
    (d) Business Expenses. The Corporation shall reimburse the Executive for all
reasonable expenses he incurs in promoting the Corporation’s business, including
expenses for travel and similar items, upon presentation by the Executive from
time to time of an itemized account of such expenditures.

2



--------------------------------------------------------------------------------



 



          In addition to the benefits provided pursuant to the preceding
paragraphs of this Section 4, the Executive shall be eligible to participate in
such other executive compensation and retirement plans of the Corporation as are
applicable generally to other officers, and in such welfare benefit plans,
programs, practices and policies of the Corporation as are generally applicable
to other key employees, unless such participation would duplicate, directly or
indirectly, benefits already accorded to the Executive.

  5.   PAYMENTS UPON TERMINATION

          (a) Involuntary Termination. If the Executive’s employment is
terminated by the Corporation during the term of this Agreement, the Executive
shall be entitled to receive his base salary accrued through the date of
termination, any accrued but unpaid vacation pay, plus any bonuses earned but
unpaid with respect to fiscal years or other periods preceding the termination
date. The Executive shall also receive any nonforfeitable benefits payable to
him under the terms of any deferred compensation, incentive or other benefit
plans maintained by the Corporation, payable in accordance with the terms of the
applicable plan.
          If the termination is not a termination for Cause, as described in
paragraph (c), a voluntary termination by the Executive as described in
paragraph (d), or a result of the Executive’s death or disability, then the
Corporation shall also be obligated to make a series of monthly severance
payments to the Executive for each month during the remaining term of this
Agreement, but not less than twelve (12) months. Each monthly payment shall be
equal to one-twelfth (1/12th) of the sum of (i) the Executive’s annual base
salary, as in effect on the date of termination, and (ii) the greater of (A) the
annual bonus paid to the Executive for the last fiscal year preceding the
termination date or (B) a minimum bonus equal to thirty-five percent (35%) of
his annual base salary. If the Executive obtains a replacement position with any
new employer (including a position as an officer, employee, consultant, or
agent, or self-employment as a partner or sole proprietor), the payments shall
be reduced by all amounts the Executive receives as compensation for services
performed during such period. The Executive shall be under no duty to mitigate
the amounts owed to him under this paragraph (a) by seeking such a replacement
position.
          In addition, if the termination is not a termination for Cause as
described in paragraph (c), a voluntary termination by the Executive as
described in paragraph (d), or a result of the Executive’s death or disability,
then:
    (i) Any stock options, restricted stock or other awards granted to the
Executive under the Corporation’s 1995 Stock Incentive Plan or 2005 Long-Term
Incentive Plan shall become fully vested and, in the case of stock options,
exercisable in full;
    (ii) The Executive shall be provided continued coverage at the Corporation’s
expense under any life, health and disability insurance programs maintained by
the Corporation in which the Executive participated at the time of his
termination for the remaining term of the Agreement (but not less than six
(6) months), or until, if earlier, the date the Executive obtains comparable
coverage under benefit plans maintained by a new employer; and

3



--------------------------------------------------------------------------------



 



    (iii) The Executive may elect, by delivering written notice to the
Corporation within thirty (30) days following such termination of his
employment, to receive from the Corporation a lump sum severance payment in lieu
of the monthly severance payments described in the preceding paragraph in an
amount equal to the present value of such payments. Such present value shall be
calculated using a discount rate equal to the interest rate on 90-day Treasury
bills, as reported in the Wall Street Journal (or similar publication) for the
date the election is received by the Corporation. The Corporation shall deliver
the payment to the Executive, in the form of a bank cashier’s check, within ten
(10) business days following the date on which the Corporation receives written
notice of the Executive’s election.
          (b) Disability. The Corporation shall be entitled to terminate this
Agreement, if the Board determines that the Executive has been unable to attend
to his duties for at least ninety (90) days because of a medically diagnosable
physical or mental condition, and has received a written opinion from a
physician acceptable to the Board that such condition prevents the Executive
from resuming full performance of his duties and is likely to continue for an
indefinite period. Upon such termination, the Executive shall be entitled to
receive his base salary accrued through the date of termination, any accrued but
unpaid vacation pay, plus any bonuses earned but unpaid with respect to fiscal
years or other periods preceding the termination date. In addition, the
Corporation shall make a series of monthly disability payments to Executive,
each equal to one-twelfth (1/12th) of the sum of (i) his annual base salary, as
in effect at the time Executive became permanently disabled, and (ii) the
greater of (A) the annual bonus paid to the Executive for the last fiscal year
preceding the date of disability or (B) a minimum bonus equal to thirty-five
percent (35%) of the Executive’s annual base salary. Payment of such disability
benefit shall commence with the month following the date of the termination by
reason of permanent disability and continue each month for the remaining current
term of this Agreement (but not less than twelve (12) months), but shall
terminate at an earlier date if the Executive returns to active employment,
either with the Corporation or otherwise. Any amounts payable under this Section
5(b) shall be reduced by any amounts paid to the Executive under any long-term
disability plan or other disability program or insurance policies maintained or
provided by the Corporation.
          (c) Termination for Cause. If the Executive’s employment is terminated
by the Corporation for Cause, the amount the Executive shall be entitled to
receive from the Corporation shall be limited to his base salary accrued through
the date of termination, any accrued but unpaid vacation pay, plus any bonuses
earned but unpaid with respect to the fiscal year of the Corporation most
recently ended, and any nonforfeitable benefits payable to the Executive under
the terms of any deferred compensation, incentive or other benefit plans
maintained by the Corporation.
          For purposes of this Agreement, the term “Cause” shall be limited to
(i) action by the Executive involving willful disloyalty to the Corporation,
such as embezzlement, fraud, misappropriation of corporate assets or a breach of
the covenants set forth in Sections 9 and 10 below; or (ii) the Executive being
convicted of a felony; or (iii) the Executive being convicted of any lesser
crime or offense committed in connection with the performance of his duties
hereunder or involving moral turpitude; or (iv) the intentional and willful
failure by the Executive to substantially perform his duties hereunder as
directed by the Corporation’s CEO or President (other

4



--------------------------------------------------------------------------------



 



than any such failure resulting from the Executive’s incapacity due to physical
or mental disability) after a demand for substantial performance is made on the
Executive by the Board of Directors.
          (d) Voluntary Termination by the Executive. If the Executive resigns
or otherwise voluntarily terminates his employment before the end of the current
term of this Agreement (other than in connection with a Change in Corporate
Control, as described in Section 6), the amount the Executive shall be entitled
to receive from the Corporation shall be limited to his base salary accrued
through the date of termination, any accrued but unpaid vacation pay, plus any
bonuses earned but unpaid with respect to any fiscal years or other periods
preceding the termination date, and any nonforfeitable benefits payable to the
Executive under the terms of any deferred compensation, incentive or other
benefit plans of the Corporation.
          For purposes of this paragraph, a resignation by the Executive shall
not be deemed to be voluntary if the Executive is (1) assigned to a position
other than the Senior Vice President and Chief Financial Officer of the
Corporation (other than for Cause or by reason of permanent disability),
(2) assigned duties materially inconsistent with such position, or (3) directed
to report to anyone other than the Corporation’s CEO or President.

  6.   EFFECT OF CHANGE IN CORPORATE CONTROL

          (a) In the event of a Change in Corporate Control, the vesting of any
stock options, restricted stock or other awards granted to the Executive under
the terms of the Corporation’s 1995 Stock Incentive Plan or 2005 Long-Term
Incentive Plan shall be accelerated (to the extent permitted by the terms of
such plans) and such awards shall become immediately vested in full and, in the
case of stock options, exercisable in full.
          (b) If, at any time during the period of twelve (12) consecutive
months following the occurrence of a Change in Corporate Control, and during the
term of this Agreement, the Executive is involuntarily terminated (other than
for Cause) or elects to voluntarily resign his employment, the Executive shall
be entitled to receive monthly severance payments for twenty-four (24) months.
Each monthly payment shall be equal to one-twelfth (1/12th) of the sum of
(i) the Executive’s annual base salary, as in effect at the time of the Change
in Corporate Control, and (ii) the greater of (A) the annual bonus paid to the
Executive for the last fiscal year of the Corporation ending prior to the Change
in Corporate Control or (B) a minimum bonus equal to thirty-five percent (35%)
of his annual base salary.
          (c) If the Executive is involuntarily terminated (other than for
Cause) or elects to voluntarily resign his employment within twelve (12) months
after a Change in Corporate Control, he may elect, by delivering written notice
to the Corporation within thirty (30) days following such termination of his
employment, to receive from the Corporation a lump sum severance payment in lieu
of the monthly payments described in the preceding paragraph. The amount of this
payment shall be equal to the present value of the monthly payments described in
the preceding paragraph. Such present value shall be calculated using a discount
rate equal to the interest rate on 90-day Treasury bills, as reported in the
Wall Street Journal (or similar publication) for the date the election is
received by the Corporation. The Corporation shall deliver the payment

5



--------------------------------------------------------------------------------



 



to the Executive, in the form of a bank cashier’s check, within ten
(10) business days following the date on which the Corporation receives written
notice of the Executive’s election.
          In addition, if the Executive is involuntarily terminated (other than
for Cause) or elects to voluntarily resign his employment within twelve
(12) months after a Change in Corporate Control, he shall be entitled to
continued coverage at the Corporation’s expense under any life, health and
disability insurance programs maintained by the Corporation in which the
Executive participated at the time of his termination, which coverage shall be
continued until the expiration of the current term of the Agreement (but not
less than six (6) months) or until, if earlier, the date the Executive obtains
comparable coverage under benefit plans maintained by a new employer.
          (d) For purposes of this Agreement, a “Change in Corporate Control”
shall include any of the following events:
(1) The acquisition in one or more transactions of more than twenty percent
(20%) of the Corporation’s outstanding Common Stock (or the equivalent in voting
power of any class or classes of securities of the Corporation entitled to vote
in elections of directors) by any corporation, or other person or group (within
the meaning of Section 14(d)(3) of the Securities Exchange Act of 1934, as
amended);
(2) Any transfer or sale of substantially all of the assets of the Corporation,
or any merger or consolidation of the Corporation into or with another
corporation in which the Corporation is not the surviving entity;
(3) Any election of persons to the Board of Directors which causes a majority of
the Board of Directors to consist of persons other than “Continuing Directors”.
For this purpose, those persons who were members of the Board of Directors on
May 5, 2005, shall be “Continuing Directors”. Any person who is nominated for
election as a member of the Board after May 5, 2005, shall also be considered a
“Continuing Director” for this purpose if, and only if, his or her nomination
for election to the Board of Directors is approved or recommended by a majority
of the members of the Board (or of the relevant Nominating Committee) and at
least five (5) members of the Board are themselves Continuing Directors at the
time of such nomination; or
(4) Any person, or group of persons, announces a tender offer for at least
twenty percent (20%) of the Corporation’s Common Stock, and the Board of
Directors appoints a special committee of the Board to consider the
Corporation’s response to such tender offer.
          (e) Notwithstanding anything else in this Agreement, if any payment,
accelerated vesting or other benefit provided by the Corporation to the
Executive in connection with a Change in Corporate Control, whether paid or
payable pursuant to the terms of this Agreement or otherwise (a “Parachute
Payment”) is determined to be a parachute payment subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (such excise tax, together
with any interest and penalties incurred by the Executive with respect to such
excise tax, are referred to as the “Excise Tax”), the Corporation shall make an
additional payment (the “Gross-Up Payment”) to the Executive in an amount such
that the net amount of the Gross-Up

6



--------------------------------------------------------------------------------



 



Payment the Executive retains, after payment by the Executive of all taxes
imposed upon the Gross-Up Payment, including, without limitation, the Excise Tax
and any federal, state or local income taxes (and any interest and penalties
imposed with respect thereto) on the Gross-Up Payment, will be equal to the
Excise Tax liability imposed upon the Executive with respect to all Parachute
Payments (other than the Gross-Up Payment).

  7.   DEATH

          If the Executive dies during the term of this Agreement, the
Corporation shall pay to the Executive’s estate a lump sum payment equal to the
sum of the Executive’s base salary accrued through the date of death, any
accrued but unpaid vacation pay, plus any bonuses earned but unpaid with respect
to fiscal years or other periods preceding the date of death. In addition, the
Corporation shall pay to the Executive’s surviving spouse (or such other
beneficiary as the Executive may designate in writing) a lump sum payment equal
to the present value of a series of monthly payments for each month during the
remaining term of the Agreement (but not less than twelve (12) months), each in
an amount equal to one-twelfth (1/12th) of the sum of (i) the Executive’s annual
base salary, as in effect on the date of death, and (ii) the greater of (A) the
annual bonus paid to the Executive for the last fiscal year preceding the date
of death or (B) a minimum bonus equal to thirty-five percent (35%) of the
Executive’s annual base salary. Such present value shall be calculated using a
discount rate equal to the interest rate on 90-day Treasury bills, as reported
in the Wall Street Journal (or similar publication) for the date of death. In
addition, the death benefits payable by reason of the Executive’s death under
any retirement, deferred compensation, life insurance or other employee benefit
plan maintained by the Corporation shall be paid to the beneficiary designated
by the Executive, and the stock options, restricted stock or other awards held
by the Executive under the Corporation’s stock plans shall become fully vested,
and, in the case of stock options, exercisable in full, in accordance with the
terms of the applicable plan or plans.

  8.   WITHHOLDING

          The Corporation shall, to the extent permitted by law, have the right
to withhold and deduct from any payment hereunder any federal, state or local
taxes of any kind required by law to be withheld with respect to any such
payment.

  9.   PROTECTION OF CONFIDENTIAL INFORMATION

          The Executive agrees that he will keep all confidential and
proprietary information of the Corporation or relating to its business
confidential, and that he will not (except with the Corporation’s prior written
consent), while in the employ of the Corporation or thereafter, disclose any
such confidential information to any person, firm, corporation, association or
other entity, other than in furtherance of his duties hereunder, and then only
to those with a “need to know.” The Executive shall not make use of any such
confidential information for his own purposes or for the benefit of any person,
firm, corporation, association or other entity (except the Corporation) under
any circumstances during or after the term of his employment. The foregoing
shall not apply to any information which is already in the public domain, or is
generally disclosed by the Corporation or is otherwise in the public domain at
the time of disclosure.

7



--------------------------------------------------------------------------------



 



          The Executive recognizes that because his work for the Corporation may
bring him into contact with confidential and proprietary information of the
Corporation, the restrictions of this Section 9 are required for the reasonable
protection of the Corporation and its investments and for the Corporation’s
reliance on and confidence in the Executive.

  10.   COVENANT NOT TO COMPETE

          The Executive hereby agrees that he will not, either during the
employment term or during the period of one (1) year from the time the
Executive’s employment under this Agreement is terminated by him voluntarily, by
the Corporation for Cause, or because the Executive chooses not to extend the
term of this Agreement, engage in any business activities on behalf of any
enterprise which competes with the Corporation in the business of the passive
ownership of health care facilities, or passive investing in or lending to
health care-related enterprises. The Executive will be deemed to be engaged in
such competitive business activities if he participates in such a business
enterprise as an employee, officer, director, consultant, agent, partner,
proprietor, or other participant; provided that the ownership of no more than
two percent (2%) of the stock of a publicly traded corporation engaged in a
competitive business shall not be deemed to be engaging in competitive business
activities.
          The Executive agrees that he shall not, for a period of one year from
the time his employment under this Agreement ceases (for whatever reason), or,
if later, during any period in which he is receiving monthly severance payments
under Section 5 or Section 6 of this Agreement, solicit any employee or
full-time consultant of the Corporation for the purposes of hiring or retaining
such employee or consultant. For this purpose, the Executive shall be considered
to be receiving monthly severance payments under Section 5 or Section 6 of this
Agreement during any period for which he would have received such severance
payments had he not elected to receive a lump sum severance payment or had such
payments not been offset by compensation received from a successor employer.

  11.   INJUNCTIVE RELIEF

          The Executive acknowledges and agrees that it would be difficult to
fully compensate the Corporation for damages resulting from the breach or
threatened breach of the covenants set forth in Sections 9 and 10 of this
Agreement and accordingly agrees that the Corporation shall be entitled to
temporary and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, to enforce such provisions in
any action or proceeding instituted in the United States District Court for the
Northern District of Ohio or in any court in the State of Ohio having subject
matter jurisdiction. This provision with respect to injunctive relief shall not,
however, diminish the Corporation’s right to claim and recover damages.
          It is expressly understood and agreed that although the parties
consider the restrictions contained in this Agreement to be reasonable, if a
court determines that the time or territory or any other restriction contained
in this Agreement is an unenforceable restriction on the activities of the
Executive, no such provision of this Agreement shall be rendered void but shall
be

8



--------------------------------------------------------------------------------



 



deemed amended to apply as to such maximum time and territory and to such extent
as such court may judicially determine or indicate to be reasonable.

  12.   NOTICES

          All notices or communications hereunder shall be in writing and sent
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows (or to such other address as such party may designate in
writing from time to time):
If to the Corporation:
Health Care REIT, Inc.
One SeaGate, Suite 1500
Toledo, OH 43604
Attention: Senior Vice President-Administration and Corporate Secretary
If to the Executive:
Scott A. Estes
5026 W. Dauber Dr.
Toledo, OH 43615
The actual date of receipt, as shown by the receipt therefor, shall determine
the time at which notice was given.

  13.   SEPARABILITY

          If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

  14.   ASSIGNMENT

          This Agreement shall be binding upon and inure to the benefit of the
heirs and representatives of the Executive and the assigns and successors of the
Corporation, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Executive.

  15.   ENTIRE AGREEMENT

          This Agreement represents the entire agreement of the parties and
shall supersede any and all previous contracts, arrangements or understandings
between the Corporation and the Executive. The Agreement may be amended at any
time by mutual written agreement of the parties hereto.

9



--------------------------------------------------------------------------------



 



  16.   GOVERNING LAW

          This Agreement shall be construed, interpreted, and governed in
accordance with the laws of the State of Ohio, other than the conflict of laws
provisions of such laws.
          IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
duly executed, and the Executive has hereunto set his hand, as of the day and
year first above written.

                 
 
               
Attest:
      HEALTH CARE REIT, INC.    
 
               
 
               
/s/ Erin C. Ibele
      By   /s/ George L. Chapman    
 
                                 
Senior Vice President-Administration
                    Chief Executive Officer    
and Corporate Secretary
               
 
               
 
                Witness:       EXECUTIVE:    
 
               
 
                /s/ Rita Rogge       /s/ Scott A. Estes                        
                    Scott A. Estes    

10